DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on November 30, 2021.
 	
 	Claims 1, 2, 6, 8, 10, and 16-21 are pending.
	
	
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 100/30/21, with respect to Claims 1, 2, 6, 8, 10, and 16-21 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1, 2, 6, 8, 10, and 16-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 6, 8, 10, and 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record neither solely nor in combination teach the invention as claimed.  Although the combination of the closest prior art found, Jenkinson-Hoerl-Sudolcan-Chen, teach a cabinet system for maintenance of electronic devices comprising multiple compartments for housing equipment and electronic devices, interfaces for connecting to the electronic devices for remote maintenance, the prior art of record lacks additional features including a single cabinet structure separated from the at least two first compartments, comprising separate doors with indicators for transmitting status to the user, by a wall member and configured to perform different functions, wherein the second compartment is configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456